       Case 19-44615                  Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                    Main Document
                                                               Pg 1 of 101

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF MISSOURI

 Case number (if known):                                        Chapter you are filing under:
                                                                          Chapter 7
                                                                          Chapter 11
                                                                          Chapter 12
                                                                                                                             Check if this is an
                                                                          Chapter 13
                                                                                                                             amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                         About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                         Robert
     government-issued picture
                                         First Name                                             First Name
     identification (for example,
     your driver's license or            Lee
     passport).                          Middle Name                                            Middle Name

                                         Naucke
     Bring your picture                  Last Name                                              Last Name
     identification to your meeting
     with the trustee.                   Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you                 Bob
     have used in the last 8             First Name                                             First Name
     years
                                         Middle Name                                            Middle Name
     Include your married or
                                         Naucke
     maiden names.
                                         Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security                xxx – xx –                   1        6       9    1   xxx – xx –
     number or federal                   OR                                                     OR
     Individual Taxpayer
     Identification number               9xx – xx –                                             9xx – xx –
     (ITIN)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
       Case 19-44615             Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                      Main Document
                                                          Pg 2 of 101

Debtor 1     Robert Lee Naucke                                                               Case number (if known)

                                    About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                     I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in         Business name                                                Business name
     the last 8 years
                                    Business name                                                Business name
     Include trade names and
     doing business as names
                                    Business name                                                Business name

                                                 –                                                           –
                                    EIN                                                          EIN

                                                 –                                                           –
                                    EIN                                                          EIN
5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                    5815 Kingwood Drive
                                    Number       Street                                          Number      Street




                                    St. Louis                       MO       63123
                                    City                            State    ZIP Code            City                           State    ZIP Code

                                    St. Louis City
                                    County                                                       County

                                    If your mailing address is different from                    If Debtor 2's mailing address is different
                                    the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                    court will send any notices to you at this                   will send any notices to you at this mailing
                                    mailing address.                                             address.



                                    Number       Street                                          Number      Street


                                    P.O. Box                                                     P.O. Box


                                    City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing           Check one:                                                   Check one:
     this district to file for
     bankruptcy                             Over the last 180 days before filing this                   Over the last 180 days before filing this
                                            petition, I have lived in this district longer              petition, I have lived in this district longer
                                            than in any other district.                                 than in any other district.

                                            I have another reason. Explain.                             I have another reason. Explain.
                                            (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the            Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you           for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                 Chapter 7

                                           Chapter 11

                                           Chapter 12

                                           Chapter 13



Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
      Case 19-44615             Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                         Pg 3 of 101

Debtor 1     Robert Lee Naucke                                                        Case number (if known)

8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                        court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                        pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                        behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                        Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                        By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                        than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                        fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                        Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                 No
     bankruptcy within the
     last 8 years?                      Yes.

                                  District                                                When                    Case number
                                                                                                 MM / DD / YYYY
                                  District                                                When                    Case number
                                                                                                 MM / DD / YYYY

                                  District                                                When                    Case number
                                                                                                 MM / DD / YYYY

10. Are any bankruptcy                  No
    cases pending or being
    filed by a spouse who is            Yes.
    not filing this case with
                                  Debtor                                                              Relationship to you
    you, or by a business
    partner, or by an             District                                                When                    Case number,
    affiliate?                                                                                   MM / DD / YYYY   if known


                                  Debtor                                                              Relationship to you

                                  District                                                When                    Case number,
                                                                                                 MM / DD / YYYY   if known

11. Do you rent your                    No.    Go to line 12.
    residence?                          Yes. Has your landlord obtained an eviction judgment against you?

                                                    No. Go to line 12.
                                                    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                    and file it as part of this bankruptcy petition.




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
      Case 19-44615                  Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                             Main Document
                                                              Pg 4 of 101

Debtor 1     Robert Lee Naucke                                                             Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor                No. Go to Part 4.
    of any full- or part-time                Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                    Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as                   Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                       City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                    Check the appropriate box to describe your business:
    to this petition.
                                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                           None of the above

13. Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business           or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                             No.    I am not filing under Chapter 11.

                                             No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                    the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                   No
    property that poses or is                Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                         If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or                  Where is the property?
    a building that needs urgent                                               Number   Street
    repairs?



                                                                               City                                    State          ZIP Code




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            page 4
      Case 19-44615              Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                            Main Document
                                                             Pg 5 of 101

Debtor 1     Robert Lee Naucke                                                           Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.     I have a mental illness or a mental          Incapacity.    I have a mental illness or a mental
                                                   deficiency that makes me                                    deficiency that makes me
                                                   incapable of realizing or making                            incapable of realizing or making
                                                   rational decisions about finances.                          rational decisions about finances.
                                   Disability.     My physical disability causes me             Disability.    My physical disability causes me
                                                   to be unable to participate in a                            to be unable to participate in a
                                                   briefing in person, by phone, or                            briefing in person, by phone, or
                                                   through the internet, even after I                          through the internet, even after I
                                                   reasonably tried to do so.                                  reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
      Case 19-44615                Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                           Pg 6 of 101

Debtor 1     Robert Lee Naucke                                                           Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you        16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                    as "incurred by an individual primarily for a personal, family, or household purpose."
                                                   No. Go to line 16b.
                                                   Yes. Go to line 17.

                                     16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                  No. Go to line 16c.
                                                  Yes. Go to line 17.

                                     16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                              No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after              Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                            No
    are paid that funds will be
                                                       Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                   1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                   50-99                            5,001-10,000                       50,001-100,000
    owe?                                    100-199                          10,001-25,000                      More than 100,000
                                            200-999

19. How much do you                         $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to                 $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                               $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                            $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                         $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to            $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                     $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                            $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
      Case 19-44615         Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                  Main Document
                                                     Pg 7 of 101

Debtor 1     Robert Lee Naucke                                                        Case number (if known)


 Part 7:      Sign Below
For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                 and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                 or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                 proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                 fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                 connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                 or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                 X /s/ Robert Lee Naucke                                     X
                                    Robert Lee Naucke, Debtor 1                                  Signature of Debtor 2

                                    Executed on 07/24/2019                                       Executed on
                                                MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
      Case 19-44615             Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                               Main Document
                                                        Pg 8 of 101

Debtor 1     Robert Lee Naucke                                                        Case number (if known)

For your attorney, if you are     I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                  relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by     the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need      certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                is incorrect.



                                  X /s/ Randall T. Oettle                                               Date 07/24/2019
                                     Signature of Attorney for Debtor                                        MM / DD / YYYY


                                     Randall T. Oettle
                                     Printed name
                                     R.O.C. Law, Randall Oettle Company, P.C.
                                     Firm Name
                                     12964 Tesson Ferry, Suite B
                                     Number          Street




                                     St. Louis                                                  MO              63128
                                     City                                                       State           ZIP Code


                                     Contact phone (314) 843-0220                     Email address


                                     46820
                                     Bar number                                                 State




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
         Case 19-44615                     Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                                    Main Document
                                                                       Pg 9 of 101

  Fill in this information to identify your case and this filing:
  Debtor 1               Robert                      Lee                  Naucke
                         First Name                  Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

  Case number
                                                                                                                                    Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                        What is the property?                            Do not deduct secured claims or exemptions. Put the
5815 Kingwood Drive                                         Check all that apply.                            amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
St. Louis                        MO       63123                Manufactured or mobile home                               $205,000.00                  $205,000.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
St. Louis City                                                                                               entireties, or a life estate), if known.
                                                               Other
County
                                                                                                             Principle Residence
                                                            Who has an interest in the property?
Principle Residence
                                                            Check one.
5815 Kingwood Drive
                                                               Debtor 1 only                                      Check if this is community property
St. Louis, MO 63123
                                                               Debtor 2 only                                      (see instructions)

Water damage in basement                                       Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                            Other information you wish to add about this item, such as local
                                                            property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $205,000.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
         Case 19-44615                Doc 1          Filed 07/24/19 Entered 07/24/19 17:57:25                                        Main Document
                                                                Pg 10 of 101

Debtor 1         Robert Lee Naucke                                                                   Case number (if known)


3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Chevrolet                    Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Corvette
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2014
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 11,900                                 At least one of the debtors and another            $42,000.00                           $42,000.00
Other information:
2014 Chevrolet Corvette (approx.                            Check if this is community property
11,900 miles)                                               (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Mercedes                     Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    CLS550
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2011                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 78,000                                 At least one of the debtors and another            $16,000.00                           $16,000.00
Other information:
2011 Mercedes CLS550 (approx.                               Check if this is community property
78,000 miles)                                               (see instructions)

3.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Box Truck E350
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     1978
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage:                                        At least one of the debtors and another                   $1.00                               $1.00
Other information:
1978 Ford Box Truck E350--Debtor                            Check if this is community property
believed this truck was part of                             (see instructions)
Business Sale to daughter, but truck
is in very poor condition and only
worth scrap value. Last known to be
located at the River City Granite
location in Madison IL.
3.4.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Box Truck E350
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     1977                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage:                                        At least one of the debtors and another                   $1.00                               $1.00
Other information:
1977 Ford Box Truck E350--Debtor                            Check if this is community property
believed this truck was also part of                        (see instructions)
Business Sale to daughter, but truck
is in very poor condition and only
worth scrap value. Last known to be
located at the River City Granite
location in Madison IL.
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $58,002.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
      Case 19-44615                    Doc 1    Filed 07/24/19 Entered 07/24/19 17:57:25                             Main Document
                                                           Pg 11 of 101

Debtor 1       Robert Lee Naucke                                                           Case number (if known)


 Part 3:         Describe Your Personal and Household Items
                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                        portion you own?
                                                                                                                        Do not deduct secured
                                                                                                                        claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Two bedroom, three bathroom, partially finished basement residence.                                $1,200.00

                                Debtor describes his household goods and furnishings as average quantity
                                and average quality.
7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Four televisions, one desktop computer, two tablets, and one cellular device.                        $300.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               One older set of golf clubs, one pool stick, one treadmill, and one electric                         $275.00
                                bass guitar.
10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Debtor describes his wearing apparel as average quantity and average                                 $100.00
                                quality.
12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               See continuation page(s).                                                                            $300.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
           No
           Yes. Describe............
                               One dog and one beta fish.                                                                             $15.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
           No
           Yes. Give specific
           information......................
                                     One walker, one cane, and one nebulizer.                                                         $25.00

Official Form 106A/B                                          Schedule A/B: Property                                                    page 3
         Case 19-44615                           Doc 1               Filed 07/24/19 Entered 07/24/19 17:57:25                                                                 Main Document
                                                                                Pg 12 of 101

Debtor 1          Robert Lee Naucke                                                                                                 Case number (if known)

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                   $2,215.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                                                                                   $250.00
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.       Checking account:                      Gateway Metro Federal Credit Union - Checking Account                                                                                       $353.00
             17.2.       Checking account:                      Regions Bank - Checking Account

                                                                These funds are composed of Social Security Benefits.                                                                                       $293.00
             17.3.       Savings account:                       Gateway Metro Federal Credit Union - Savings Account                                                                                            $2.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                          % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
            No
            Yes. Give specific
            information about
            them...............................................
                                               Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
            No
            Yes. List each
            account separately.               Type of account:                   Institution name:




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 4
       Case 19-44615                           Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                                 Main Document
                                                                  Pg 13 of 101

Debtor 1         Robert Lee Naucke                                                               Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................               Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Debtor last filed tax returns for the tax year of                         Federal:                  $0.00
           about them, including whether 2017 and received a refund in the amount of $1,478.00
           you already filed the returns                                                                                     State:                    $0.00
                                                    from federal, but neither received a tax refund, nor owed a
           and the tax years.....................................
                                                    tax debt, to the state.                                                  Local:                    $0.00

                                                   Debtor anticipates on owing a tax debt to both the federal
                                                   and the state for 2018 tax returns. Amt: $0.00
29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                       Alimony:

                                                                                                                Maintenance:

                                                                                                                Support:

                                                                                                                Divorce settlement:

                                                                                                                Property settlement:




Official Form 106A/B                                                Schedule A/B: Property                                                              page 5
         Case 19-44615                       Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                                                    Main Document
                                                                        Pg 14 of 101

Debtor 1         Robert Lee Naucke                                                                                   Case number (if known)

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............
                                              Debtor's daughter and partner purchased the River City Granite                                                              Unknown
                                                       companies in May 2018, and still owe debtor $90,000.00, but
                                                       allege debtor breached the Purchase Agreement and have,
                                                       therefore, stopped paying.

                                                       Debtor's former attorney drafted the Purchase Agreement that
                                                       Daughter and Partner allege was breached, and debtor believes
                                                       the attorney may have some responsibility for the document's
                                                       errors.

                                                       Other than the above, Debtor is unaware of any civil claim for
                                                       personal injury, worker compensation, property damage,
                                                       exposure, legal, medical or financial malpractice/malfeasance,
                                                       class action claim, employment or discrimination claim, or any
                                                       other potential right to recover monetary sum from a second or
                                                       third party. Debtor retains the right to assert any such claim and
                                                       amend her/his Schedule B, accordingly, in the event such claim is
                                                       discovered or disclosed to Debtor.
35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................      $898.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.



Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 6
         Case 19-44615                        Doc 1          Filed 07/24/19 Entered 07/24/19 17:57:25                                                    Main Document
                                                                        Pg 15 of 101

Debtor 1          Robert Lee Naucke                                                                                  Case number (if known)

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
         Case 19-44615                           Doc 1            Filed 07/24/19 Entered 07/24/19 17:57:25                                                           Main Document
                                                                             Pg 16 of 101

Debtor 1           Robert Lee Naucke                                                                                          Case number (if known)

48. Crops--either growing or harvested

             No
             Yes. Give specific
             information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

             No
             Yes..............................

50. Farm and fishing supplies, chemicals, and feed

             No
             Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                        $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.
              One push mower, one leaf blower, one snow blower, one hot tub, a small variety of power
              tools, and a small variety of hand tools.                                                                                                                                   $500.00


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                      $500.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $205,000.00

56. Part 2: Total vehicles, line 5                                                                                  $58,002.00

57. Part 3: Total personal and household items, line 15                                                               $2,215.00

58. Part 4: Total financial assets, line 36                                                                              $898.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                     $500.00

                                                                                                                                            Copy personal
62. Total personal property.                     Add lines 56 through 61.................................           $61,615.00              property total                 +           $61,615.00


63. Total of all property on Schedule A/B.                                                                                                                                                  $266,615.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
      Case 19-44615        Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                  Main Document
                                              Pg 17 of 101

Debtor 1    Robert Lee Naucke                                       Case number (if known)


12. Jewelry (details):

    One wedding band.                                                                                  $100.00

    Costume jewelry.                                                                                   $200.00




Official Form 106A/B                       Schedule A/B: Property                                         page 9
       Case 19-44615              Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                               Main Document
                                                           Pg 18 of 101

 Fill in this information to identify your case:
 Debtor 1            Robert               Lee                    Naucke
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $205,000.00                 $15,000.00          Mo. Rev. Stat. § 513.475
Principle Residence                                                               100% of fair market
5815 Kingwood Drive                                                               value, up to any
St. Louis, MO 63123                                                               applicable statutory
                                                                                  limit
Water damage in basement
Line from Schedule A/B: 1.1

Brief description:                                         $16,000.00                  $2,868.00          Mo. Rev. Stat. § 513.430.1(5)
2011 Mercedes CLS550 (approx. 78,000                                              100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.2                                                       applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
       Case 19-44615            Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                       Main Document
                                                           Pg 19 of 101

Debtor 1      Robert Lee Naucke                                                      Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $1.00                     $1.00           Mo. Rev. Stat. § 513.430.1(5)
1978 Ford Box Truck E350--Debtor                                             100% of fair market
believed this truck was part of Business                                     value, up to any
Sale to daughter, but truck is in very poor                                  applicable statutory
condition and only worth scrap value. Last                                   limit
known to be located at the River City
Granite location in Madison IL.
(1st exemption claimed for this asset)
Line from Schedule A/B:  3.3

Brief description:                                        $1.00                     $0.00           Mo. Rev. Stat. § 513.440
1978 Ford Box Truck E350--Debtor                                             100% of fair market
believed this truck was part of Business                                     value, up to any
Sale to daughter, but truck is in very poor                                  applicable statutory
condition and only worth scrap value. Last                                   limit
known to be located at the River City
Granite location in Madison IL.
(2nd exemption claimed for this asset)
Line from Schedule A/B:  3.3

Brief description:                                        $1.00                     $0.00           Mo. Rev. Stat. §§ 513.427, 513.475.2
1978 Ford Box Truck E350--Debtor                                             100% of fair market
believed this truck was part of Business                                     value, up to any
Sale to daughter, but truck is in very poor                                  applicable statutory
condition and only worth scrap value. Last                                   limit
known to be located at the River City
Granite location in Madison IL.
(3rd exemption claimed for this asset)
Line from Schedule A/B:  3.3

Brief description:                                        $1.00                     $1.00           Mo. Rev. Stat. § 513.430.1(5)
1977 Ford Box Truck E350--Debtor                                             100% of fair market
believed this truck was also part of                                         value, up to any
Business Sale to daughter, but truck is in                                   applicable statutory
very poor condition and only worth scrap                                     limit
value. Last known to be located at the
River City Granite location in Madison IL.
(1st exemption claimed for this asset)
Line from Schedule A/B:  3.4

Brief description:                                        $1.00                     $0.00           Mo. Rev. Stat. § 513.440
1977 Ford Box Truck E350--Debtor                                             100% of fair market
believed this truck was also part of                                         value, up to any
Business Sale to daughter, but truck is in                                   applicable statutory
very poor condition and only worth scrap                                     limit
value. Last known to be located at the
River City Granite location in Madison IL.
(2nd exemption claimed for this asset)
Line from Schedule A/B:  3.4




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
       Case 19-44615            Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                       Main Document
                                                           Pg 20 of 101

Debtor 1      Robert Lee Naucke                                                      Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $1.00                     $0.00           Mo. Rev. Stat. §§ 513.427, 513.475.2
1977 Ford Box Truck E350--Debtor                                             100% of fair market
believed this truck was also part of                                         value, up to any
Business Sale to daughter, but truck is in                                   applicable statutory
very poor condition and only worth scrap                                     limit
value. Last known to be located at the
River City Granite location in Madison IL.
(3rd exemption claimed for this asset)
Line from Schedule A/B:  3.4

Brief description:                                      $1,200.00                $1,200.00          Mo. Rev. Stat. § 513.430.1(1)
Two bedroom, three bathroom, partially                                       100% of fair market
finished basement residence.                                                 value, up to any
                                                                             applicable statutory
Debtor describes his household goods and                                     limit
furnishings as average quantity and
average quality.
Line from Schedule A/B: 6

Brief description:                                       $300.00                  $300.00           Mo. Rev. Stat. § 513.430.1(1)
Four televisions, one desktop computer,                                      100% of fair market
two tablets, and one cellular device.                                        value, up to any
Line from Schedule A/B:  7                                                   applicable statutory
                                                                             limit

Brief description:                                       $275.00                  $275.00           Mo. Rev. Stat. § 513.430.1(1)
One older set of golf clubs, one pool stick,                                 100% of fair market
one treadmill, and one electric bass guitar.                                 value, up to any
Line from Schedule A/B:   9                                                  applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Mo. Rev. Stat. § 513.430.1(1)
Debtor describes his wearing apparel as                                      100% of fair market
average quantity and average quality.                                        value, up to any
Line from Schedule A/B: 11                                                   applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Mo. Rev. Stat. § 513.430.1(2)
One wedding band.                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Mo. Rev. Stat. § 513.430.1(2)
Costume jewelry.                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00           Mo. Rev. Stat. § 513.430.1(1)
One dog and one beta fish.                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit


Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
       Case 19-44615            Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                       Main Document
                                                           Pg 21 of 101

Debtor 1      Robert Lee Naucke                                                      Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $25.00                    $25.00           Mo. Rev. Stat. § 513.430.1(9)
One walker, one cane, and one nebulizer.                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    14
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Mo. Rev. Stat. § 513.430.1(3)
Cash on person.                                                              100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 16                                                   applicable statutory
                                                                             limit

Brief description:                                       $250.00                    $0.00           Mo. Rev. Stat. § 513.440
Cash on person.                                                              100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 16                                                   applicable statutory
                                                                             limit

Brief description:                                       $353.00                  $350.00           Mo. Rev. Stat. § 513.430.1(3)
Gateway Metro Federal Credit Union -                                         100% of fair market
Checking Account                                                             value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit

Brief description:                                        $2.00                     $0.00           Mo. Rev. Stat. § 513.430.1(3)
Gateway Metro Federal Credit Union -                                         100% of fair market
Savings Account                                                              value, up to any
Line from Schedule A/B: 17.3                                                 applicable statutory
                                                                             limit

Brief description:                                       $293.00                  $293.00           Mo. Rev. Stat. § 513.430.1(10)(a)
Regions Bank - Checking Account                                              100% of fair market
                                                                             value, up to any
These funds are composed of Social                                           applicable statutory
Security Benefits.                                                           limit
(1st exemption claimed for this asset)
Line from Schedule A/B: 17.2

Brief description:                                       $293.00                    $0.00           42 U.S.C. § 407
Regions Bank - Checking Account                                              100% of fair market
                                                                             value, up to any
These funds are composed of Social                                           applicable statutory
Security Benefits.                                                           limit
(2nd exemption claimed for this asset)
Line from Schedule A/B: 17.2

Brief description:                                       $500.00                  $500.00           Mo. Rev. Stat. § 513.430.1(1)
One push mower, one leaf blower, one                                         100% of fair market
snow blower, one hot tub, a small variety                                    value, up to any
of power tools, and a small variety of hand                                  applicable statutory
tools.                                                                       limit
Line from Schedule A/B: 53




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                               Main Document
                                                              Pg 22 of 101

  Fill in this information to identify your case:
  Debtor 1             Robert                Lee                    Naucke
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $182,584.00             $186,000.00
Freedom Mortgage Corp
Creditor's name
                                                 5815 Kingwood Drive, St.
10500 Kincaid Dr                                 Louis, MO 63123
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Fishers                  IN      46037               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                FHA Real Estate Mortgage
   to a community debt
Date debt was incurred           12/2017         Last 4 digits of account number        3     9    5    0
First Mortgage




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $182,584.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
         Case 19-44615               Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                               Main Document
                                                           Pg 23 of 101

Debtor 1      Robert Lee Naucke                                                           Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $43,407.00              $46,000.00
Gateway Metro Federal                         2014 Corvette
Creditor's name
1001 Pine Street
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
St Louis                MO      63101             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred          06/2014       Last 4 digits of account number        0     0    0    6
Surrendering
  2.3                                         Describe the property that
                                              secures the claim:                            $13,132.00              $16,000.00
Wells Fargo Dealer Svc
Creditor's name
                                              2011 Mercedes CLS550
Po Box 10709
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Raleigh                 NC      27605             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred          06/2014       Last 4 digits of account number        9     9    6    6




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $56,539.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $239,123.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
           Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                                Pg 24 of 101

  Fill in this information to identify your case:
  Debtor 1             Robert                Lee                    Naucke
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $2,718.70           $2,718.70                $0.00
City of St. Louis Collector
Priority Creditor's Name                                    Last 4 digits of account number       3     2    2      9
1200 Market Street, Rm. 12                                  When was the debt incurred?         2018
Number       Street
                                                            As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
St. Louis                       MO       63103                  Disputed
City                            State    ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
         Case 19-44615             Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                           Pg 25 of 101

Debtor 1       Robert Lee Naucke                                                         Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                        Total claim       Priority        Nonpriority
previous page.                                                                                                     amount          amount


   2.2                                                                                            $17,400.00          $17,400.00          $0.00
IRS
Priority Creditor's Name                               Last 4 digits of account number       1     6    9      1
P.O. Box 7346                                          When was the debt incurred?        2018
Number       Street
                                                       As of the date you file, the claim is: Check all that apply.
                                                           Contingent
                                                           Unliquidated
Philadelphia               PA       19101-7346             Disputed
City                       State    ZIP Code
Who incurred the debt? Check one.                      Type of PRIORITY unsecured claim:
     Debtor 1 only                                        Domestic support obligations
     Debtor 2 only                                        Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
     At least one of the debtors and another              intoxicated
     Check if this claim is for a community debt          Other. Specify
Is the claim subject to offset?
     No
     Yes
Estimate for 2018 Income Tax with Penalty

   2.3                                                                                              $5,000.00          $5,000.00          $0.00
Missouri Department of Revenue
Priority Creditor's Name                               Last 4 digits of account number       1     6    9      1
Division of Taxation                                   When was the debt incurred?        2018
Number       Street
P.O. Box 385                                           As of the date you file, the claim is: Check all that apply.
                                                           Contingent
                                                           Unliquidated
Jefferson City             MO       65105-0385             Disputed
City                       State    ZIP Code
Who incurred the debt? Check one.                      Type of PRIORITY unsecured claim:
     Debtor 1 only                                        Domestic support obligations
     Debtor 2 only                                        Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
     At least one of the debtors and another              intoxicated
     Check if this claim is for a community debt          Other. Specify
Is the claim subject to offset?
     No
     Yes
Estimated 2018 MDOR Income Taxes with Penalty




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
           Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                 Main Document
                                                                Pg 26 of 101

Debtor 1       Robert Lee Naucke                                                                Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                       $110,000.00
3 Rivers Solid Surface & Remodeling, LLC                    Last 4 digits of account number         1 6        9     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           2018
915 Fairway Park Drive
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Madison                         IL       62060
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Business Debt
Is the claim subject to offset?
     No
     Yes
Debtor previously sold River City Grantie and Stone Works, LLC, including River City Grantie Fabrication, LLC and River City
Granite Daddy, LLC, to buyers 3 Rivers Solid Surface & Remodeling, and buyers allege Debtor breached the Purchase
Agreement. Claim is, at minimum, for all prior $110,000.00 paid to date under said Purchase Agreement.
     4.2                                                                                                                                            $384.00
Bank Of America                                             Last 4 digits of account number         5 5        6     9
Nonpriority Creditor's Name
                                                            When was the debt incurred?           06/2007
Po Box 982238
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX       79998
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 3
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 27 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.3                                                                                                                                $377.00
Cb Indigo/gf                                              Last 4 digits of account number      4 1        1    8
Nonpriority Creditor's Name
                                                          When was the debt incurred?        12/2018
Po Box 4499
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Beaverton                     OR       97076
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                              $5,721.53
City of St. Louis Collector                               Last 4 digits of account number      3 2 2           9
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016-2017
1200 Market Street, Rm. 12
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63103
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Personal Property Taxes
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 28 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.5                                                                                                                                $369.59
Collector of Revenue                                      Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2013
1200 Market Street
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Room 109                                                      Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63103
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Case No.: 1422-CC08442

   4.6                                                                                                                           $556,822.41
Cosmo Granite & Marble, NC, LLC                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
501 S. New Hope Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Ralliegh                      NC       27610
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Former MO State Court case #16SL-CC00335 now pending in U.S. District Court, EDMO. Debtor is a co-defendant and
guarantor on these unpaid invoices. Claim does NOT include attorneys' fees owed to Plaintiff.




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 29 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.7                                                                                                                                $266.00
Crown Vision Insurance                                    Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed

City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                              $3,908.56
Farmers Insurance                                         Last 4 digits of account number      6 3        6    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2014
P.O. Box 268992
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Oklahoma City                 OK       73126
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Insurance claim for damage to customer's home caused by improper counter install (Manu Gopal is customer).




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 30 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.9                                                                                                                                $423.70
Gale Aulabaugh, Inc.                                      Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
dba Madison License and Check Express
Number        Street                                      As of the date you file, the claim is: Check all that apply.
2127 Edwardsville Road                                        Contingent
                                                              Unliquidated
                                                              Disputed
Madison                       IL       62060
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                $600.00
Gateway Ambulance Service, LLC                            Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
PO Box 2107
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Louisville                    KY       40201-2107
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 31 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.11                                                                                                                            $15,000.00
Gm Financial                                              Last 4 digits of account number      7 7        3    8
Nonpriority Creditor's Name
                                                          When was the debt incurred?        03/2017
Po Box 181145
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Arlington                     TX       76096
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Automobile
Is the claim subject to offset?
     No
     Yes
Repossessed Automobile (2017 Cadillac XT5) Deficiency Claim
Debtor surrendered this automobile in April / May of 2019.

  4.12                                                                                                                                  $1.00
KAH Home Care                                             Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
12125 Woodcrest Executive Drive
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 340                                                     Contingent
                                                              Unliquidated
                                                              Disputed
Creve Coeur                   MO       63141
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes
Debtor believes KAH was fully paid by Medicare




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 32 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.13                                                                                                                            $12,671.00
Mercy Clinic East Communities                             Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
P.O. Box 504655
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63150-4655
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                $770.00
Mercy Clnc Trauma Gen Surg                                Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
P.O. Box 776084
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Chicago                       IL       60677
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.15                                                                                                                              Unknown
Mercy Hospital St. Louis                                  Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
615 South New Ballas Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63141
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 33 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.16                                                                                                                              $1,288.00
Mercy Rehab Hospital St. Louis                            Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
P.O. Box 798325
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63179
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                $146.00
Metro Imaging                                             Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2018
P.O. Box 780
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Charles                   MO       63302
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.18                                                                                                                                $314.00
Metropolitan Urological Specialists                       Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
P.O. Box 790379
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63179
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 10
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 34 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.19                                                                                                                            $32,499.93
MO Employers Mutual Insurance Company                     Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2013
663 Trade Center Blvd.
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Chesterfield                  MO       63005
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Case No.: 13SL-CC02833

  4.20                                                                                                                            $57,970.57
Mulligan Funding, LLC                                     Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2015
4619 Viewridge Avenue
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite C                                                       Contingent
                                                              Unliquidated
                                                              Disputed
San Diego                     CA       92123
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Personal Guaranty




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 11
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 35 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.21                                                                                                                                $350.00
Neurosurgical Specialists                                 Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
621 South New Ballas Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 297A                                                    Contingent
                                                              Unliquidated
                                                              Disputed
Creve Coeur                   MO       63141
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                            $34,652.76
New Era Lending, LLC                                      Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2015
dba Smart Business Funding
Number        Street                                      As of the date you file, the claim is: Check all that apply.
1 North Orange Street                                         Contingent
Suite 762                                                     Unliquidated
                                                              Disputed
Wilmington                    DE       19801
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Business funding debt personally guaranteed by debtor




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 12
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 36 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.23                                                                                                                                 $51.00
Northeast Missouri Imaging Associates, I                  Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
P.O. Box 861
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Hannibal                      MO       63401-0861
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.24                                                                                                                                 $77.10
PathGroup Labs, LLC                                       Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
P.O. Box 530310
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Atlanta                       GA       30353-0310
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 13
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 37 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.25                                                                                                                            $28,381.00
Pearl Beta Funding, LLC                                   Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2015
100 Williams Street
Number        Street                                      As of the date you file, the claim is: Check all that apply.
9th Floor                                                     Contingent
                                                              Unliquidated
                                                              Disputed
New York                      NY       10038
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Business loan personally guaranteed by debtor.

  4.26                                                                                                                            $69,625.83
Prosper UM Capital, LLC                                   Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2018
57 West 38th Street
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 604                                                     Contingent
                                                              Unliquidated
                                                              Disputed
New York                      NY       10018
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Case No.: 18-L-998 Judgment against debtor and River City Granite & Stone works. Contempt citation pending for failing to
appear at Citation Hearing regarding assets.




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 14
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 38 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.27                                                                                                                            $72,000.00
Reliable Fast Cash, LLC                                   Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2015
dba K.C.G.
Number        Street                                      As of the date you file, the claim is: Check all that apply.
One Metrotech Center                                          Contingent
                                                              Unliquidated
                                                              Disputed
Brooklyn                      NY       11201
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Business debt personally guaranteed by debtor.

  4.28                                                                                                                            $20,000.00
Robert C. Naucke                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?        Various
9122 Niger Drive
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Afton                         MO       63123
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Personal Loans
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 15
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 39 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.29                                                                                                                            $10,698.83
Salander Enterprises, LLC                                 Last 4 digits of account number      1     6    9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        215
225 South Executive Drive
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 250                                                     Contingent
                                                              Unliquidated
                                                              Disputed
Brookfield                    WI       53008
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Case No.: 1922-AC05532 debtor and business are co-defendants in pending case. Plaintiff is also known as Kabbage Inc.

  4.30                                                                                                                              $4,754.00
Signature Medical Group                                   Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
12639 Old Tesson Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 115                                                     Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63128
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 16
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 40 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.31                                                                                                                                 $80.00
South County Radioligists                                 Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
P.O. Box 954129
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63195-4129
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                              $1,506.00
St. Anthony's Medical Center                              Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
P.O. Box 66766
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63166
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.33                                                                                                                                $345.00
St. Louis Clinical Pathology LLC                          Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
PO Box 957930
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63195-7930
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 17
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 41 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.34                                                                                                                                $226.00
St. Louis ENT Health                                      Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2018
607 S New Ballas Rd #2300
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St Louis                      MO       63131
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                            $35,212.53
Superior Granite, Inc.                                    Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2016
8420 Delmar Blvd.
Number        Street                                      As of the date you file, the claim is: Check all that apply.
LL2                                                           Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63123
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Case No.: 18SL-CC03097 debtor and business are co-defendants. Case is still pending in St. Louis County




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 18
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 42 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.36                                                                                                                              $1,043.00
Tbom/atls/fortiva Mc                                      Last 4 digits of account number      1 3        8    7
Nonpriority Creditor's Name
                                                          When was the debt incurred?        03/2019
Po Box 105555
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Atlanta                       GA       30348
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Credit Card
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                           $160,447.10
Technology Insurance Company                              Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
P.O. Box 3510
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Kansas City                   KS       66103
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Business Debt
Is the claim subject to offset?
     No
     Yes
Case No.: 17SL-AC16023 Alleged improper reporting/acounting for Workers Compensation Premiums and amount
allegedly due after Audit.




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 19
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 43 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.38                                                                                                                                $498.00
Therapeutic & Diagnostic Imaging                          Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
P.O. Box 66726
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63166
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.39                                                                                                                                $523.00
Voice and Swallowing Center                               Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2018
1010 Old Des Peres Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63131
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                $664.00
West County Radiological Group                            Last 4 digits of account number      1 6 9           1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017-2018
11475 Olde Cabin Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 200                                                     Contingent
                                                              Unliquidated
                                                              Disputed
St. Louis                     MO       63141
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 20
         Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 44 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.41                                                                                                                              $1,176.00
Western Anesthesiology                                    Last 4 digits of account number      1 6        9    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?        2017
339 Consort Drive
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Ballwin                       MO       63011-4439
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt            Medical Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                    page 21
         Case 19-44615               Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                           Main Document
                                                              Pg 45 of 101

Debtor 1       Robert Lee Naucke                                                           Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Account Resolution Cor                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
700 Goddard Ave                                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for South                Part 2: Creditors with Nonpriority Unsecured Claims
                                                            County Radiologists
                                                            Last 4 digits of account number       7    1    5    0
Chesterfield                    MO      63005
City                            State   ZIP Code


Account Resolution Cor                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
700 Goddard Ave                                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for Metro                Part 2: Creditors with Nonpriority Unsecured Claims
                                                            Imaging
                                                            Last 4 digits of account number       9    8    5    9
Chesterfield                    MO      63005
City                            State   ZIP Code


Americollect Inc                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1851 S Alverno Road                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for Northeast            Part 2: Creditors with Nonpriority Unsecured Claims
                                                            Missouri Imaging
                                                            Last 4 digits of account number       2    0    1    6
Manitowoc                       WI      54221
City                            State   ZIP Code


Americollect Inc                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1851 S Alverno Road                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for West                 Part 2: Creditors with Nonpriority Unsecured Claims
                                                            County Radiological
                                                            Last 4 digits of account number       8    8    1    8
Manitowoc                       WI      54221
City                            State   ZIP Code


Americollect Inc                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1851 S Alverno Road                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for West                 Part 2: Creditors with Nonpriority Unsecured Claims
                                                            County Radiological
                                                            Last 4 digits of account number       5    4    6    H
Manitowoc                       WI      54221
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 22
         Case 19-44615         Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                        Pg 46 of 101

Debtor 1     Robert Lee Naucke                                                     Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Americollect Inc                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1851 S Alverno Road                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for West                 Part 2: Creditors with Nonpriority Unsecured Claims
                                                    County Radiological
                                                    Last 4 digits of account number       7    7    4    7
Manitowoc                 WI      54221
City                      State   ZIP Code


Americollect Inc                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1851 S Alverno Road                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for West                 Part 2: Creditors with Nonpriority Unsecured Claims
                                                    County Radiological
                                                    Last 4 digits of account number       4    8    6    D
Manitowoc                 WI      54221
City                      State   ZIP Code


Andrew Alexander Demasi                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
14701 East 42nd Street                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for Salander               Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Enterprises, LLC
                                                    Last 4 digits of account number       5    5    3    2
Independence              MO      64055
City                      State   ZIP Code


Aspen Waste Systems                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
13710 Green Ash Court                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Earth City                MO      63045
City                      State   ZIP Code

$131.51 Business debt ONLY, but debtor lists out of an abundance of caution.

Atlas Stone                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
10602 Trenton Ave.                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
St. Louis                 MO      63132
City                      State   ZIP Code

$31,016.79 Business ONLY debt for unpaid stone delivered to River City Granite & Stoneworks. Debtor lists out of an
abundance of caution.

Chanda Kelley                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
915 Fairway Park Drive                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Business Debt                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number       1    6    9    1
Madison                   IL      62060
City                      State   ZIP Code

Owner of 3 Rivers Solid Surfacing & Remodeling.


Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                           page 23
         Case 19-44615         Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                        Pg 47 of 101

Debtor 1     Robert Lee Naucke                                                     Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Choice Recovery                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1550 Old Henderson Road                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Metropolitan Urological
                                                    Last 4 digits of account number       4    7    9    1
Columbus                  OH      43220
City                      State   ZIP Code


Choice Recovery                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1550 Old Henderson Road                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Metropolitan Urological
                                                    Last 4 digits of account number       4    7    9    0
Columbus                  OH      43220
City                      State   ZIP Code


David A. Kraft & Associates, LLC                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 3510                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for Technology             Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Insurance Company
                                                    Last 4 digits of account number       1    6    9    1
Kansas City               KS      66103
City                      State   ZIP Code


Day Knight                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P O Box 5                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Therapeutic and
                                                    Last 4 digits of account number       9    8    8    0
Grover                    MO      63040
City                      State   ZIP Code


Dex Media                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o McCarthy, Burgess & Wolff                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Unpaid Advertising
26000 Cannon Road                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Cleveland                 OH      44146
City                      State   ZIP Code

$6,700.00 Business ONLY debt, but debtor lists out of an abundance of caution.

Infinity Insurance Solutions                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
975 East Riggs Road                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for
Suite 12-172                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Technology Insurance
                                                    Last 4 digits of account number       1    6    9    1
Chandler                  AZ      85249
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                           page 24
         Case 19-44615         Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                        Pg 48 of 101

Debtor 1     Robert Lee Naucke                                                     Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

John Sholar                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2800 Buckmaster Lane                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for Gaul
Suite B                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Aulabaugh, Inc. dba
                                                    Last 4 digits of account number       1    6    9    1
Alton                     IL      62002
City                      State   ZIP Code


Jonathan L. Shoener                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 10110                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for MO                     Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Employers Mutual
                                                    Last 4 digits of account number       2    8    3    3
Columbia                  MO      65205
City                      State   ZIP Code


Korsinsky & Klein, LLP                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2926 Avenue L                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for New Era                Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Lending, LLC
                                                    Last 4 digits of account number       1    6    9    1
Brooklyn                  NY      11210
City                      State   ZIP Code


Law Offices of Anne R. Grupp                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1418 Carne Road                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for Mulligan
Suite 200                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Funding, LLC
                                                    Last 4 digits of account number       1    6    9    1
Ojai                      CA      93023
City                      State   ZIP Code


Lease Financial Groupl                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
525 Washington Blvd                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Lease                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number       4    5    3    6
Jersey City               NJ      07310
City                      State   ZIP Code

$417.00 Business ONLy debt for Payment Processing River City Granite, debtor lists out of an abundance of caution.

Manu Gopal                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
414 Pine Hollow Court                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Business Debt                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number       1    6    9    1
Ballwin                   MO      63021
City                      State   ZIP Code

Former customer claim for property damage caused by alleged improper Counter Install. Farmers Insurance is the actual
creditor for this claim.




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                           page 25
         Case 19-44615          Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                         Pg 49 of 101

Debtor 1     Robert Lee Naucke                                                      Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Mark R. Bahn                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5024 Griffin Road                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Attorney for Superior               Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Granite, Inc.
                                                     Last 4 digits of account number       3    0    9    7
St. Louis                  MO      63128
City                       State   ZIP Code


Mathis Marifian & Richter                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
101 West Vandalia Street                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Attorney for Prosper UM
Suite 100                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Capital, LLC
P.O. Box 247
                                                     Last 4 digits of account number       L    9    9    8
Edwardsville               IL      62025
City                       State   ZIP Code


Mca Mgmnt Co                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Po Box 480                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Collecting for Western              Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Anesthesiology
                                                     Last 4 digits of account number       0    4    6    0
High Ridge                 MO      63049
City                       State   ZIP Code


Michael D. Stokes                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
133 South 11th Street                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Attorney for Collector of
Suite 350                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Revenue
                                                     Last 4 digits of account number       8    4    4    2
St. Louis                  MO      63102
City                       State   ZIP Code


Midwest Granite                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2303 Chaffee Drive                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
St. Louis                  MO      63146
City                       State   ZIP Code

Business vendor debt and NOT believed to be owed by debtor. Debtor listst this debt out of an abundance of caution.

Partners Col                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
403 Axminister                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Collecting for Crown                Part 2: Creditors with Nonpriority Unsecured Claims
                                                     Vision Insurance
                                                     Last 4 digits of account number       6    1    8    1
Fenton                     MO      63026
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                           page 26
         Case 19-44615         Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                        Pg 50 of 101

Debtor 1     Robert Lee Naucke                                                     Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Reg Crdt Ser                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1201 Jefferson Street                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Neurosurgical
                                                    Last 4 digits of account number       9    0    0    2
Washington                MO      63090
City                      State   ZIP Code


RMS                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 280431                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Technology Insurance
                                                    Last 4 digits of account number       9    0    9    8
East Hartford             CT      06128
City                      State   ZIP Code


Robinson, Reagan & Young, PLLC                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
446 James Robertson Parkway                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for YP, LLC dba
Suite 200                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                    AT&T Advertising
                                                    Last 4 digits of account number       6    7    3    5
Nashville                 TN      37219
City                      State   ZIP Code


Ronald L. Kraft                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
7011 West 121st Street                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Attorney for Technology
Suite 101                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Insurance Company
                                                    Last 4 digits of account number       6    0    2    3
Overland Park             KS      66209
City                      State   ZIP Code


Tek-collect Inc                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
871 Park St                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for St. Louis            Part 2: Creditors with Nonpriority Unsecured Claims
                                                    ENT Health
                                                    Last 4 digits of account number       6    6    4    3
Columbus                  OH      43215
City                      State   ZIP Code


Tek-collect Inc                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
871 Park St                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for Voice and            Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Swallowing Center
                                                    Last 4 digits of account number       6    6    8    5
Columbus                  OH      43215
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                           page 27
         Case 19-44615         Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                        Pg 51 of 101

Debtor 1     Robert Lee Naucke                                                     Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

The Kaplan Group                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2250 King Court, Suite 50                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Collecting for Mulligan             Part 2: Creditors with Nonpriority Unsecured Claims
                                                    Funding, LLC
                                                    Last 4 digits of account number       1    6    9    1
San Luis Obispo           CA      93401
City                      State   ZIP Code


William Anderson                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o 3 Rivers Soid Surface & Remodeling              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Business Debt
915 Fairway Drive                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number       1    6    9    1
Madison                   IL      62060
City                      State   ZIP Code

Other co-owner of 3 Rivers Solid Surface & Remodeling, and co-buyer of River City Granite & Stone Works

YP, LLC                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
dba AT&T Advertising Solutions                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                  Business Debt
9445 Rockside Road                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number       6    7    3    5
Valley View               OH      44125
City                      State   ZIP Code
$9,076.22 Breach of Advertising Contract, Judgment against Business ONLY, but debtor schedules this out of an abundance
of caution.




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                           page 28
      Case 19-44615                Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                           Pg 52 of 101

Debtor 1       Robert Lee Naucke                                                       Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.             $25,118.70

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.             $25,118.70




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +      $1,241,844.44


                  6j.   Total.   Add lines 6f through 6i.                                            6j.          $1,241,844.44




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 29
      Case 19-44615               Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                               Main Document
                                                           Pg 53 of 101

 Fill in this information to identify your case:
 Debtor 1            Robert               Lee                    Naucke
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
       Case 19-44615               Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                   Main Document
                                                           Pg 54 of 101

 Fill in this information to identify your case:
 Debtor 1            Robert               Lee                     Naucke
                     First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
                                                                                                                         Check if this is an
 (if known)
                                                                                                                         amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                              Check all schedules that apply:

3.1      River City Granite and Stone Works, LLC
         Name                                                                                       Schedule D, line
         c/o Robert Naucke                                                                          Schedule E/F, line
         Number      Street
                                                                                                                             5.31
         5815 Kingwood Drive                                                                        Schedule G, line

         St. Louis                                 MO             63123                       RMS
         City                                      State          ZIP Code


3.2      River City Granite and Stone Works, LLC
         Name                                                                                       Schedule D, line
         c/o Robert Naucke                                                                          Schedule E/F, line
         Number      Street
                                                                                                                             5.25
         5815 Kingwood Drive                                                                        Schedule G, line

         St. Louis                                 MO             63123                       Mathis Marifian & Richter
         City                                      State          ZIP Code




Official Form 106H                                          Schedule H: Your Codebtors                                                         page 1
      Case 19-44615           Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                 Pg 55 of 101

Debtor 1      Robert Lee Naucke                                           Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.3    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.29
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Salander Enterprises, LLC
       City                             State        ZIP Code


3.4    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line      5.8
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Andrew Alexander Demasi
       City                             State        ZIP Code


3.5    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.19
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    MO Employers Mutual Insurance Company
       City                             State        ZIP Code


3.6    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.19
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Jonathan L. Shoener
       City                             State        ZIP Code


3.7    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.37
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Technology Insurance Company
       City                             State        ZIP Code


3.8    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     5.33
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Ronald L. Kraft
       City                             State        ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                              page 2
       Case 19-44615          Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                 Pg 56 of 101

Debtor 1      Robert Lee Naucke                                           Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.9    River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.35
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Superior Granite, Inc.
       City                             State        ZIP Code


3.10   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     5.24
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Mark R. Bahn
       City                             State        ZIP Code


3.11   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                          4.5
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Collector of Revenue
       City                             State        ZIP Code


3.12   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.27
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Michael D. Stokes
       City                             State        ZIP Code


3.13   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.26
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Prosper UM Capital, LLC
       City                             State        ZIP Code


3.14   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     4.25
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Pearl Beta Funding, LLC
       City                             State        ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                              page 3
       Case 19-44615          Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                 Pg 57 of 101

Debtor 1      Robert Lee Naucke                                           Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.15   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.36
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    The Kaplan Group
       City                             State        ZIP Code


3.16   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     4.20
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Mulligan Funding, LLC
       City                             State        ZIP Code


3.17   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.17
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Infinity Insurance Solutions
       City                             State        ZIP Code


3.18   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.27
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Reliable Fast Cash, LLC
       City                             State        ZIP Code


3.19   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.21
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Law Offices of Anne R. Grupp
       City                             State        ZIP Code


3.20   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line      4.8
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Farmers Insurance
       City                             State        ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                              page 4
       Case 19-44615          Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                 Pg 58 of 101

Debtor 1      Robert Lee Naucke                                           Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.21   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.23
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Manu Gopal
       City                             State        ZIP Code


3.22   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     5.18
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    John Sholar
       City                             State        ZIP Code


3.23   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                          4.1
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    3 Rivers Solid Surface & Remodeling, LLC
       City                             State        ZIP Code


3.24   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.11
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Chanda Kelley
       City                             State        ZIP Code


3.25   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.37
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    William Anderson
       City                             State        ZIP Code


3.26   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     5.14
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    David A. Kraft & Associates, LLC
       City                             State        ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                              page 5
       Case 19-44615          Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                 Pg 59 of 101

Debtor 1      Robert Lee Naucke                                           Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.27   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         4.22
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    New Era Lending, LLC
       City                             State        ZIP Code


3.28   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     5.20
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Korsinsky & Klein, LLP
       City                             State        ZIP Code


3.29   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.38
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    YP, LLC
       City                             State        ZIP Code


3.30   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.32
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Robinson, Reagan & Young, PLLC
       City                             State        ZIP Code


3.31   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.10
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Atlas Stone
       City                             State        ZIP Code


3.32   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line     5.28
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Midwest Granite
       City                             State        ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                              page 6
       Case 19-44615          Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                 Pg 60 of 101

Debtor 1      Robert Lee Naucke                                           Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                              Check all schedules that apply:

3.33   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                          4.6
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Cosmo Granite & Marble, NC, LLC
       City                             State        ZIP Code


3.34   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line      5.9
       Number        Street
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Aspen Waste Systems
       City                             State        ZIP Code


3.35   River City Granite and Stone Works, LLC
       Name                                                                       Schedule D, line
       c/o Robert Naucke                                                          Schedule E/F, line
       Number        Street
                                                                                                         5.16
       5815 Kingwood Drive                                                        Schedule G, line

       St. Louis                        MO           63123                    Dex Media
       City                             State        ZIP Code




Official Form 106H                               Schedule H: Your Codebtors                                              page 7
         Case 19-44615               Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                                       Main Document
                                                           Pg 61 of 101

 Fill in this information to identify your case:
     Debtor 1              Robert               Lee                    Naucke
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF MISSOURI
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Retired
      Include part-time, seasonal,
      or self-employed work.            Employer's name

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?        2 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
       Case 19-44615                          Doc 1             Filed 07/24/19 Entered 07/24/19 17:57:25                                                  Main Document
                                                                           Pg 62 of 101

Debtor 1        Robert Lee Naucke                                                                                                     Case number (if known)
                                                                                                                        For Debtor 1              For Debtor 2 or
                                                                                                                                                  non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.                       $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                          5a.                  $0.00
     5b. Mandatory contributions for retirement plans                                                           5b.                  $0.00
     5c. Voluntary contributions for retirement plans                                                           5c.                  $0.00
     5d. Required repayments of retirement fund loans                                                           5d.                  $0.00
     5e. Insurance                                                                                              5e.                  $0.00
     5f. Domestic support obligations                                                                           5f.                  $0.00
     5g. Union dues                                                                                             5g.                  $0.00
     5h. Other deductions.
          Specify:                                                                                              5h. +                $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                      6.                   $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.              7.                   $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                                   8a.                  $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                                 8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                            8c.                  $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                              8d.               $0.00
     8e. Social Security                                                                                        8e.           $1,396.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                               8f.                  $0.00
     8g. Pension or retirement income                                                                           8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                               8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                     9.            $1,396.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,396.00 +                      =                                                     $1,396.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                  11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                  12.            $1,396.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                        Combined
                                                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
            Yes. Explain: Debtor anticipates his monthly income to increase due to the fact that the Debtor is seeking
                                 employment.


Official Form 106I                                                                  Schedule I: Your Income                                                                        page 2
         Case 19-44615               Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                   Main Document
                                                             Pg 63 of 101

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Robert                 Lee                    Naucke                              An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF MISSOURI                                   MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,448.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $50.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
       Case 19-44615               Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                     Main Document
                                                          Pg 64 of 101

Debtor 1      Robert Lee Naucke                                                        Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $350.00
     6b. Water, sewer, garbage collection                                                           6b.                    $44.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $220.00
         cable services
     6d. Other. Specify:      Cellular Services                                                     6d.                   $140.00
7.   Food and housekeeping supplies                                                                 7.                    $200.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                     $25.00
10. Personal care products and services                                                             10.                    $25.00
11. Medical and dental expenses                                                                     11.                   $120.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $150.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.                  $298.00
     15c.   Vehicle insurance                                                                       15c.                  $150.00
     15d.   Other insurance. Specify:     Medicare Medical Insurance                                15d.                  $150.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: Personal Property Taxes                                                                16.                    $50.00
17. Installment or lease payments:

     17a.   Car payments for Vehicle 1     2011 Mercedes CLS550                                     17a.                  $798.00
     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify: Pet Supplies                                                            17c.                   $50.00
     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
      Case 19-44615               Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                             Main Document
                                                          Pg 65 of 101

Debtor 1      Robert Lee Naucke                                                                Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.            $4,268.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.            $4,268.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.            $1,396.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –        $4,268.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.           ($2,872.00)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                             page 3
       Case 19-44615                         Doc 1            Filed 07/24/19 Entered 07/24/19 17:57:25                                                        Main Document
                                                                         Pg 66 of 101

 Fill in this information to identify your case:
 Debtor 1                Robert                        Lee                           Naucke
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $205,000.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $61,615.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $266,615.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $239,123.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $25,118.70
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +           $1,241,844.44
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                      $1,506,086.14




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $1,396.00
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,268.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
       Case 19-44615               Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                           Pg 67 of 101

Debtor 1      Robert Lee Naucke                                                            Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

     9g. Total.    Add lines 9a through 9f.




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
      Case 19-44615               Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                         Pg 68 of 101

 Fill in this information to identify your case:
 Debtor 1           Robert              Lee                  Naucke
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Robert Lee Naucke                                X
        Robert Lee Naucke, Debtor 1                            Signature of Debtor 2

        Date 07/24/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
      Case 19-44615               Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                          Main Document
                                                           Pg 69 of 101

 Fill in this information to identify your case:
 Debtor 1           Robert                Lee                    Naucke
                    First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
      Case 19-44615                    Doc 1     Filed 07/24/19 Entered 07/24/19 17:57:25                           Main Document
                                                            Pg 70 of 101

Debtor 1       Robert Lee Naucke                                                         Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income          Gross income
                                                  Describe below.             from each source     Describe below.            from each source
                                                                              (before deductions                              (before deductions
                                                                              and exclusions                                  and exclusions

From January 1 of the current year until          Social Security                    $8,376.00
the date you filed for bankruptcy:                Business Sale Payment             $40,000.00



For the last calendar year:                       Social Security                   $15,974.00
(January 1 to December 31, 2018 )                 Business Sale Payment             $75,000.00
                                YYYY



For the calendar year before that:                Social Security                   $15,974.00
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
         Case 19-44615                Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                                Main Document
                                                               Pg 71 of 101

Debtor 1         Robert Lee Naucke                                                            Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Freedom Mortgage Corp                                                            $3,048.00          $182,584.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Debtor paid regular routine monthly
10500 Kincaid Dr                                                                                                            Credit card
Number     Street                                             payments in the amount of approximately
                                                              $1524.00 per month for April and May of                       Loan repayment
                                                              2019.                                                         Suppliers or vendors
Fishers                             IN       46037                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Wells Fargo Dealer Svc                                                           $2,394.00           $13,132.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Debtor paid regular routine monthly
Po Box 10709                                                                                                                Credit card
Number     Street                                             payments in the amount of approximately
                                                              $798.00 per month for April, May, and June                    Loan repayment
                                                              of 2019.                                                      Suppliers or vendors
Raleigh                             NC       27605                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Gateway Metro Federal                                                            $2,586.00           $43,407.00             Mortgage
Creditor's name                                                                                                             Car
                                                              Debtor paid regular routine monthly
1001 Pine Street                                                                                                            Credit card
Number     Street                                             payments in the amount of approximately
                                                              $1293.00 per month for April and May of                       Loan repayment
                                                              2019.                                                         Suppliers or vendors
St Louis                            MO       63101                                                                          Other
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
         Case 19-44615       Doc 1         Filed 07/24/19 Entered 07/24/19 17:57:25                           Main Document
                                                      Pg 72 of 101

Debtor 1      Robert Lee Naucke                                                    Case number (if known)

                                                    Dates of       Total amount       Amount you          Was this payment for...
                                                    payment        paid               still owe
Gm Financial                                                          $1,646.00          $15,000.00          Mortgage
Creditor's name                                                                                              Car
                                                    Debtor paid regular routine monthly
Po Box 181145                                                                                                Credit card
Number     Street                                   payments in the amount of approximately
                                                    $1646.00 per month for April of 2019.                    Loan repayment
                                                                                                             Suppliers or vendors
Arlington                  TX       76096                                                                    Other
City                       State    ZIP Code

                                                    Dates of       Total amount       Amount you          Was this payment for...
                                                    payment        paid               still owe
Ameren Missouri                                                        $900.00                               Mortgage
Creditor's name                                                                                              Car
                                                    Debtor paid regular routine monthly
                                                    payments in the amount of approximately                  Credit card
Number     Street
                                                    $300.00 per month for April, May, and June               Loan repayment
                                                    of 2019.                                                 Suppliers or vendors
                                                                                                             Other Utility Services
City                       State    ZIP Code

                                                    Dates of       Total amount       Amount you          Was this payment for...
                                                    payment        paid               still owe
Spectrum                                                               $660.00                               Mortgage
Creditor's name                                                                                              Car
                                                    Debtor paid regular routine monthly
                                                    payments in the amount of approximately                  Credit card
Number     Street
                                                    $220.00 per month for April, May, and June               Loan repayment
                                                    of 2019.                                                 Suppliers or vendors
                                                                                                             Other Home telephone, internet, and ca
City                       State    ZIP Code

                                                    Dates of       Total amount       Amount you          Was this payment for...
                                                    payment        paid               still owe
SafeCo Insurance                                                       $870.00                               Mortgage
Creditor's name                                                                                              Car
                                                    Debtor paid regular routine monthly
                                                    payments in the amount of approximately                  Credit card
Number     Street
                                                    $290.00 per month for April, May, and June               Loan repayment
                                                    of 2019.                                                 Suppliers or vendors
                                                                                                             Other Automobile
City                       State    ZIP Code

                                                    Dates of       Total amount       Amount you          Was this payment for...
                                                    payment        paid               still owe
Cigna                                                                  $600.00                               Mortgage
Creditor's name                                                                                              Car
                                                    Debtor paid regular routine monthly
                                                    payments in the amount of approximately                  Credit card
Number     Street
                                                    $200.00 per month for April, May, and June               Loan repayment
                                                    of 2019.                                                 Suppliers or vendors
                                                                                                             Other Health Insurance
City                       State    ZIP Code




Official Form 107                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
       Case 19-44615                   Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                              Pg 73 of 101

Debtor 1       Robert Lee Naucke                                                             Case number (if known)

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                Nature of the case                          Court or agency                               Status of the case
Salander Enterprises LLC v.               AC Contract Other                           City of St. Louis Circuit Court
                                                                                                                                              Pending
River City Granite                                                                    Court Name
                                                                                      10 North Tucker Blvd.                                   On appeal
                                                                                      Number     Street
Case number 1922-AC05532                                                                                                                      Concluded

                                                                                      St. Louis                  MO
                                                                                      City                       State   ZIP Code


Case title                                Nature of the case                          Court or agency                               Status of the case
Superior Granite, Inc. v. River           CC Suit on Account                          St. Louis County Circuit Court
                                                                                                                                              Pending
City Granite & Stoneworks                                                             Court Name
                                                                                      105 South Central Avenue                                On appeal
                                                                                      Number     Street
Case number 18SL-CC03097                                                                                                                      Concluded

                                                                                      Clayton                    MO      63105
                                                                                      City                       State   ZIP Code


Case title                                Nature of the case                          Court or agency                               Status of the case
Prosper UM Capital v. Robert                                                          Madison County Circuit Court
                                                                                                                                              Pending
Naucke                                                                                Court Name
                                                                                      1700 East Broadway                                      On appeal
                                                                                      Number     Street
Case number 18-L-998                                                                                                                          Concluded

                                                                                      Alton                      IL      62002
                                                                                      City                       State   ZIP Code




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
         Case 19-44615                 Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                                Main Document
                                                                  Pg 74 of 101

Debtor 1         Robert Lee Naucke                                                                  Case number (if known)

Case title                                      Nature of the case                           Court or agency                               Status of the case
Cosmos Granite v. River City                                                                 Federal Court
                                                                                                                                                      Pending
Granite                                                                                      Court Name
                                                                                                                                                      On appeal
                                                                                             Number     Street
Case number                                                                                                                                           Concluded


                                                                                             City                     State     ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                   Describe the property                            Date                Value of the property
Gm Financial                                                       2017 Cadillac XT5                              April / May of 2019         $35,000.00
Creditor's Name

Po Box 181145
Number       Street                                                Explain what happened
                                                                      Property was repossessed.
                                                                      Property was foreclosed.
Arlington                              TX         76096               Property was garnished.
City                                   State      ZIP Code            Property was attached, seized, or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

Gifts with a total value of more than $600                   Describe the gifts                                       Dates you gave          Value
per person                                                   Debtor gave a wedding ring to his spouse                 the gifts
Tatyana Umpenhour-Naucke                                     when they married in March 2019.                                03/23/19            $2,400.00
Person to Whom You Gave the Gift

642 Reavis Barracks Rd.
Number       Street




St. Louis                     MO        63125
City                          State     ZIP Code


Person's relationship to you Spouse




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
         Case 19-44615                 Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                            Main Document
                                                               Pg 75 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your        Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss                lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                               February of 2019         $13,000.00
Debtor states that his principle                       Debtor filed a claim with his insurance
residence suffered water damage in                     company, SafeCo Insurance. Debtor received
January of 2019.                                       a check in the amount of $9,810.72. These
                                                       funds were used to repair some of the
                                                       damages. None of these funds were used to
                                                       pay back a friend or family member.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
R.O.C. Law                                             $1500.00 Attorney Fee                                    or transfer was     payment
Person Who Was Paid                                    $335.00 Court Filing Fee                                 made

12964 Tesson Ferry Road                                                                                              06/2019            $1,835.00
Number      Street

Suite B

St. Louis                     MO       63128
City                          State    ZIP Code

roettle@roclaw.com
Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 7
         Case 19-44615                 Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                             Pg 76 of 101

Debtor 1       Robert Lee Naucke                                                            Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

                                       Description and value of any                          Describe any property or payments          Date transfer
Chanda Lynn Kelley and William Andersonproperty transferred                                  received or debts paid in exchange         was made
Person Who Received Transfer                         Sold River City Granite & Stone Purchase price was $265,000.00                     May 25, 2019
915 Fairway Park Drive                               Works, LLC, and River City
Number      Street                                   Granite Fabrications, and River
Madison, IL                                          City Granite Daddy, including all
                                                     assets, equipment and
                                                     inventory.
City                          State    ZIP Code

Person's relationship to you Daughter

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

  Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
      Case 19-44615                    Doc 1     Filed 07/24/19 Entered 07/24/19 17:57:25                         Main Document
                                                            Pg 77 of 101

Debtor 1       Robert Lee Naucke                                                         Case number (if known)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 9
         Case 19-44615               Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                                    Main Document
                                                             Pg 78 of 101

Debtor 1       Robert Lee Naucke                                                               Case number (if known)

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
                                     Stone manufacturing and installation.
River City Granite and Stone Works, LLC                                                              Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 2     6 – 4         2    0    5   2    3     6
5815 Kingwood Drive                              Name of accountant or bookkeeper
Number     Street
                                                 Robert Naucke                                       Dates business existed

                                                                                                     From        2008             To    2018
St. Louis                 MO      63123
City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
River City Granite Fabrication, LLC              Fabricated and installed granite                    Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
Fairway Park Drive                               Name of accountant or bookkeeper
Number     Street
                                                 Self                                                Dates business existed
Madison, IL
                                                                                                     From      05/2015            To   05/2018

City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
River City Granite Daddy, LLC                    Another granite fabrication and install             Do not include Social Security number or ITIN.
Business Name                                    company
                                                                                                     EIN:           –
915 Fairway Park Dr.                             Name of accountant or bookkeeper
Number     Street
                                                 Self                                                Dates business existed
Madison, IL 62060
                                                                                                     From        2016             To   05/2018

City                      State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
      Case 19-44615              Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                           Main Document
                                                       Pg 79 of 101

Debtor 1     Robert Lee Naucke                                                      Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Robert Lee Naucke                               X
   Robert Lee Naucke, Debtor 1                            Signature of Debtor 2

   Date     07/24/2019                                    Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 11
        Case 19-44615               Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                           Pg 80 of 101

 Fill in this information to identify your case:
 Debtor 1              Robert             Lee                     Naucke
                       First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Freedom Mortgage Corp                                 Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    5815 Kingwood Drive, St. Louis, MO                    Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        63123
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Gateway Metro Federal                                 Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2014 Corvette                                         Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Wells Fargo Dealer Svc                                Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2011 Mercedes CLS550                                  Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
      Case 19-44615              Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                            Main Document
                                                       Pg 81 of 101

Debtor 1     Robert Lee Naucke                                                       Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    None.


 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Robert Lee Naucke                               X
   Robert Lee Naucke, Debtor 1                            Signature of Debtor 2

   Date 07/24/2019                                        Date
        MM / DD / YYYY                                           MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
     Case 19-44615             Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25                     Main Document
                                                  Pg 82 of 101




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
     Case 19-44615            Doc 1       Filed 07/24/19 Entered 07/24/19 17:57:25                  Main Document
                                                     Pg 83 of 101




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
        Case 19-44615         Doc 1    Filed 07/24/19 Entered 07/24/19 17:57:25                    Main Document
                                                  Pg 84 of 101

        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                     most criminal fines and restitution obligations,
          $310    total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
     Case 19-44615           Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                  Main Document
                                                   Pg 85 of 101




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
         Case 19-44615                         Doc 1             Filed 07/24/19 Entered 07/24/19 17:57:25                                                         Main Document
                                                                            Pg 86 of 101
B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                            EASTERN DISTRICT OF MISSOURI
                                                                  ST. LOUIS DIVISION
In re Robert Lee Naucke                                                                                                             Case No.

                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $1,500.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $1,500.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
      Case 19-44615             Doc 1     Filed 07/24/19 Entered 07/24/19 17:57:25                      Main Document
                                                     Pg 87 of 101
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   07/24/2019                         /s/ Randall T. Oettle
                      Date                            Randall T. Oettle                          Bar No. 46820
                                                      R.O.C. Law, Randall Oettle Company, P.C.
                                                      12964 Tesson Ferry, Suite B
                                                      St. Louis, MO 63128
                                                      Phone: (314) 843-0220 / Fax: (314) 843-0048




    /s/ Robert Lee Naucke
   Robert Lee Naucke
        Case 19-44615          Doc 1      Filed 07/24/19 Entered 07/24/19 17:57:25                   Main Document
                                                     Pg 88 of 101
                                      UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MISSOURI
                                              ST. LOUIS DIVISION
  IN RE:   Robert Lee Naucke                                                       CASE NO

                                                                                  CHAPTER     7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 7/24/2019                                           Signature    /s/ Robert Lee Naucke
                                                                     Robert Lee Naucke



Date                                                     Signature
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25    Main Document
                                   Pg 89 of 101


                         3 Rivers Solid Surface & Remodeling, LLC
                         915 Fairway Park Drive
                         Madison, IL 62060



                         Account Resolution Cor
                         700 Goddard Ave
                         Chesterfield, MO 63005



                         Americollect Inc
                         1851 S Alverno Road
                         Manitowoc, WI 54221



                         Andrew Alexander Demasi
                         14701 East 42nd Street
                         Independence, MO 64055



                         Aspen Waste Systems
                         13710 Green Ash Court
                         Earth City, MO 63045



                         Atlas Stone
                         10602 Trenton Ave.
                         St. Louis, MO 63132



                         Bank Of America
                         Po Box 982238
                         El Paso, TX 79998



                         Cb Indigo/gf
                         Po Box 4499
                         Beaverton, OR 97076



                         Chanda Kelley
                         915 Fairway Park Drive
                         Madison, IL 62060
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 90 of 101


                         Choice Recovery
                         1550 Old Henderson Road
                         Columbus, OH 43220



                         City of St. Louis Collector
                         1200 Market Street, Rm. 12
                         St. Louis, MO 63103



                         Collector of Revenue
                         1200 Market Street
                         Room 109
                         St. Louis, MO 63103


                         Cosmo Granite & Marble, NC, LLC
                         501 S. New Hope Road
                         Ralliegh, NC 27610



                         Crown Vision Insurance




                         David A. Kraft & Associates, LLC
                         P.O. Box 3510
                         Kansas City, KS 66103



                         Day Knight
                         P O Box 5
                         Grover, MO 63040



                         Dex Media
                         c/o McCarthy, Burgess & Wolff
                         26000 Cannon Road
                         Cleveland, OH 44146


                         Farmers Insurance
                         P.O. Box 268992
                         Oklahoma City, OK   73126
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 91 of 101


                         Freedom Mortgage Corp
                         10500 Kincaid Dr
                         Fishers, IN 46037



                         Gale Aulabaugh, Inc.
                         dba Madison License and Check Express
                         2127 Edwardsville Road
                         Madison, IL 62060


                         Gateway Ambulance Service, LLC
                         PO Box 2107
                         Louisville, KY 40201-2107



                         Gateway Metro Federal
                         1001 Pine Street
                         St Louis, MO 63101



                         Gm Financial
                         Po Box 181145
                         Arlington, TX 76096



                         Infinity Insurance Solutions
                         975 East Riggs Road
                         Suite 12-172
                         Chandler, AZ 85249


                         IRS
                         P.O. Box 7346
                         Philadelphia, PA 19101-7346



                         John Sholar
                         2800 Buckmaster Lane
                         Suite B
                         Alton, IL 62002


                         Jonathan L. Shoener
                         P.O. Box 10110
                         Columbia, MO 65205
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 92 of 101


                         KAH Home Care
                         12125 Woodcrest Executive Drive
                         Suite 340
                         Creve Coeur, MO 63141


                         Korsinsky & Klein, LLP
                         2926 Avenue L
                         Brooklyn, NY 11210



                         Law Offices of Anne R. Grupp
                         1418 Carne Road
                         Suite 200
                         Ojai, CA 93023


                         Lease Financial Groupl
                         525 Washington Blvd
                         Jersey City, NJ 07310



                         Manu Gopal
                         414 Pine Hollow Court
                         Ballwin, MO 63021



                         Mark R. Bahn
                         5024 Griffin Road
                         St. Louis, MO 63128



                         Mathis Marifian & Richter
                         101 West Vandalia Street
                         Suite 100
                         P.O. Box 247
                         Edwardsville, IL 62025

                         Mca Mgmnt Co
                         Po Box 480
                         High Ridge, MO 63049



                         Mercy Clinic East Communities
                         P.O. Box 504655
                         St. Louis, MO 63150-4655
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 93 of 101


                         Mercy Clnc Trauma Gen Surg
                         P.O. Box 776084
                         Chicago, IL 60677



                         Mercy Hospital St. Louis
                         615 South New Ballas Road
                         St. Louis, MO 63141



                         Mercy Rehab Hospital St. Louis
                         P.O. Box 798325
                         St. Louis, MO 63179



                         Metro Imaging
                         P.O. Box 780
                         St. Charles, MO 63302



                         Metropolitan Urological Specialists
                         P.O. Box 790379
                         St. Louis, MO 63179



                         Michael D. Stokes
                         133 South 11th Street
                         Suite 350
                         St. Louis, MO 63102


                         Midwest Granite
                         2303 Chaffee Drive
                         St. Louis, MO 63146



                         Missouri Department of Revenue
                         Division of Taxation
                         P.O. Box 385
                         Jefferson City, MO 65105-0385


                         MO Employers Mutual Insurance Company
                         663 Trade Center Blvd.
                         Chesterfield, MO 63005
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25    Main Document
                                   Pg 94 of 101


                         Mulligan Funding, LLC
                         4619 Viewridge Avenue
                         Suite C
                         San Diego, CA 92123


                         Neurosurgical Specialists
                         621 South New Ballas Road
                         Suite 297A
                         Creve Coeur, MO 63141


                         New Era Lending, LLC
                         dba Smart Business Funding
                         1 North Orange Street
                         Suite 762
                         Wilmington, DE 19801

                         Northeast Missouri Imaging Associates, I
                         P.O. Box 861
                         Hannibal, MO 63401-0861



                         Partners Col
                         403 Axminister
                         Fenton, MO 63026



                         PathGroup Labs, LLC
                         P.O. Box 530310
                         Atlanta, GA 30353-0310



                         Pearl Beta Funding, LLC
                         100 Williams Street
                         9th Floor
                         New York, NY 10038


                         Prosper UM Capital, LLC
                         57 West 38th Street
                         Suite 604
                         New York, NY 10018


                         Reg Crdt Ser
                         1201 Jefferson Street
                         Washington, MO 63090
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 95 of 101


                         Reliable Fast Cash, LLC
                         dba K.C.G.
                         One Metrotech Center
                         Brooklyn, NY 11201


                         River City Granite and Stone Works, LLC
                         c/o Robert Naucke
                         5815 Kingwood Drive
                         St. Louis, MO 63123


                         RMS
                         P.O. Box 280431
                         East Hartford, CT 06128



                         Robert C. Naucke
                         9122 Niger Drive
                         Afton, MO 63123



                         Robinson, Reagan & Young, PLLC
                         446 James Robertson Parkway
                         Suite 200
                         Nashville, TN 37219


                         Ronald L. Kraft
                         7011 West 121st Street
                         Suite 101
                         Overland Park, KS 66209


                         Salander Enterprises, LLC
                         225 South Executive Drive
                         Suite 250
                         Brookfield, WI 53008


                         Signature Medical Group
                         12639 Old Tesson Road
                         Suite 115
                         St. Louis, MO 63128


                         South County Radioligists
                         P.O. Box 954129
                         St. Louis, MO 63195-4129
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 96 of 101


                         St. Anthony's Medical Center
                         P.O. Box 66766
                         St. Louis, MO 63166



                         St. Louis Clinical Pathology LLC
                         PO Box 957930
                         St. Louis, MO 63195-7930



                         St. Louis ENT Health
                         607 S New Ballas Rd #2300
                         St Louis, MO 63131



                         Superior Granite, Inc.
                         8420 Delmar Blvd.
                         LL2
                         St. Louis, MO 63123


                         Tbom/atls/fortiva Mc
                         Po Box 105555
                         Atlanta, GA 30348



                         Technology Insurance Company
                         P.O. Box 3510
                         Kansas City, KS 66103



                         Tek-collect Inc
                         871 Park St
                         Columbus, OH 43215



                         The Kaplan Group
                         2250 King Court, Suite 50
                         San Luis Obispo, CA 93401



                         Therapeutic & Diagnostic Imaging
                         P.O. Box 66726
                         St. Louis, MO 63166
Case 19-44615   Doc 1   Filed 07/24/19 Entered 07/24/19 17:57:25   Main Document
                                   Pg 97 of 101


                         Voice and Swallowing Center
                         1010 Old Des Peres Road
                         St. Louis, MO 63131



                         Wells Fargo Dealer Svc
                         Po Box 10709
                         Raleigh, NC 27605



                         West County Radiological Group
                         11475 Olde Cabin Road
                         Suite 200
                         St. Louis, MO 63141


                         Western Anesthesiology
                         339 Consort Drive
                         Ballwin, MO 63011-4439



                         William Anderson
                         c/o 3 Rivers Soid Surface & Remodeling
                         915 Fairway Drive
                         Madison, IL 62060


                         YP, LLC
                         dba AT&T Advertising Solutions
                         9445 Rockside Road
                         Valley View, OH 44125
      Case 19-44615                  Doc 1           Filed 07/24/19 Entered 07/24/19 17:57:25                       Main Document
                                                                Pg 98 of 101

 Fill in this information to identify your case:
 Debtor 1             Robert                   Lee                Naucke
                      First Name               Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name        Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)
                                                                                                        Check if this is an amended filing


Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                           12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe
that you are exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are
filing together, and any of the exclusions in this statement applies to only one of you, the other person should complete a
separate Form 122A-1 if you believe that this is required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:        Identify the Kind of Debts You Have
1.   Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary
     Petition for Individuals Filing for Bankruptcy (Official Form 101).

          No.    Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                 submit this supplement with the signed Form 122A-1.

          Yes. Go to Part 2.

 Part 2:        Determine Whether Military Service Provisions Apply to You
2.   Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
          No.    Go to line 3.
          Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
               10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                       No.     Go to line 3.
                       Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
                            Then submit this supplement with the signed Form 122A-1.
3.   Are you or have you been a Reservist or member of the National Guard?
          No.    Complete Form 122A-1. Do not submit this supplement.
          Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1)
                No.    Complete Form 122A-1. Do not submit this supplement.
                Yes. Check any one of the following categories that applies:

                      I was called to active duty after September 11, 2001,           If you checked one of the categories to the left, go to
                      for at least 90 days and remain on active duty.                 Form 122A-1. On the top of page 1 of Form 122A-1, check
                      I was called to active duty after September 11, 2001,           box 3, The Means Test does not apply now and sign
                      for at least 90 days and was released from active duty on       Part 3. Then submit this supplement with the signed Form
                                            which is fewer than 540 days before I     122A-1. You are not required to fill out the rest of Official
                      file this bankruptcy case.                                      Form 122A-1 during the exclusion period. The exclusion
                                                                                      period means the time you are on active duty or are
                      I am performing a homeland defense activity for at              performing a homeland defense activity, and for 540 days
                      least 90 days.                                                  afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                      I performed a homeland defense activity for at
                      least 90 days, ending on                        , which is      If your exclusion period ends before your case is closed,
                      fewer than 540 days before I file this bankruptcy case.         you may have to file an amended form later.




Official Form 122A-1Supp               Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                    page 1
      Case 19-44615               Doc 1        Filed 07/24/19 Entered 07/24/19 17:57:25                              Main Document
                                                          Pg 99 of 101

 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Robert               Lee                   Naucke
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
       Case 19-44615                            Doc 1               Filed 07/24/19 Entered 07/24/19 17:57:25                                                 Main Document
                                                                               Pg 100 of 101

Debtor 1        Robert Lee Naucke                                                                                                   Case number (if known)

                                                                                                                                         Column A     Column B
                                                                                                                                         Debtor 1     Debtor 2 or
                                                                                                                                                      non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all
     deductions)

     Ordinary and necessary operating                     –                              –
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                                                               here
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all
     deductions)

     Ordinary and necessary operating                     –                              –
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                                                                 here
     other real property

7.   Interest, dividends, and royalties

8.   Unemployment compensation

     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................


         For you............................................................................................................................

         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                  +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                                         +                 =
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                          Total current
                                                                                                                                                                          monthly income




Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                page 2
      Case 19-44615                       Doc 1            Filed 07/24/19 Entered 07/24/19 17:57:25                                                     Main Document
                                                                      Pg 101 of 101

Debtor 1       Robert Lee Naucke                                                                                   Case number (if known)

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.    Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                               X          12

    12b.    The result is your annual income for this part of the form.                                                                                           12b.


13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.

    Fill in the number of people in your household.


    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Robert Lee Naucke                                                                     X
           Robert Lee Naucke, Debtor 1                                                                    Signature of Debtor 2

           Date 7/24/2019                                                                                 Date
                MM / DD / YYYY                                                                                     MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                                            page 3
